
	
		I
		112th CONGRESS
		1st Session
		H. R. 1182
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Hensarling (for
			 himself and Mr. Bachus) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To establish a term certain for the conservatorships of
		  Fannie Mae and Freddie Mac, to provide conditions for continued operation of
		  such enterprises, and to provide for the wind down of such operations and the
		  dissolution of such enterprises.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Bailout Elimination and Taxpayer
			 Protection Act.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CharterThe
			 term charter means—
				(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
				(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
				(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
			(3)EnterpriseThe
			 term enterprise means—
				(A)the Federal
			 National Mortgage Association; and
				(B)the Federal Home
			 Loan Mortgage Corporation.
				(4)GuaranteeThe term guarantee means, with
			 respect to an enterprise, the credit support of the enterprise that is provided
			 by the Federal Government through its charter as a Government-sponsored
			 enterprise.
			3.Termination of current
			 conservatorship
			(a)In
			 generalUpon the expiration
			 of the period referred to in subsection (b), the Director of the Federal
			 Housing Finance Agency shall determine, with respect to each enterprise, if the
			 enterprise is financially viable at that time and—
				(1)if the Director determines that the
			 enterprise is financially viable, immediately take all actions necessary to
			 terminate the conservatorship for the enterprise that is in effect pursuant to
			 section 1367 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4617); or
				(2)if the Director determines that the
			 enterprise is not financially viable, immediately appoint the Federal Housing
			 Finance Agency as receiver under section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 and carry out such
			 receivership under the authority of such section.
				(b)TimingThe period referred to in this subsection
			 is, with respect to an enterprise, the 24-month period beginning upon the date
			 of the enactment of this Act.
			(c)Financial
			 viabilityThe Director may not determine that an enterprise is
			 financially viable for purposes of subsection (a) if the Director determines
			 that any of the conditions for receivership set forth in paragraph (3) or (4)
			 of section 1367(a) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(a)) exists at the time with respect to
			 the enterprise.
			4.Limitations on
			 enterprise authority
			(a)Limitations
			 effective upon enactmentUpon the enactment of this Act, the
			 following provisions shall take effect:
				(1)Repeal of
			 mandatory housing activities
					(A)Repeal of
			 housing goalsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 is amended by
			 striking sections 1331 through 1336 (12 U.S.C. 4561–6).
					(B)Conforming
			 amendmentsFederal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 is amended—
						(i)in
			 section 1303(28) (12 U.S.C. 4502(28)), by striking , and, for the
			 purposes and all that follows through designated disaster
			 areas;
						(ii)in
			 section 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A)), by striking clauses (i), (ii),
			 and (iv);
						(iii)in
			 section 1339(h) (12 U.S.C. 4569(h)), by striking paragraph (7);
						(iv)in
			 section 1341 (12 U.S.C. 4581)—
							(I)in subsection
			 (a)—
								(aa)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;
								(bb)in
			 paragraph (2), by striking the semicolon at the end and inserting a period;
			 and
								(cc)by
			 striking paragraphs (3) and (4); and
								(II)in subsection
			 (b)(2)—
								(aa)in subparagraph (A), by inserting
			 or after the semicolon at the end;
								(bb)by
			 striking subparagraphs (B) and (C); and
								(cc)by
			 redesignating subparagraph (D) as subparagraph (B);
								(v)in
			 section 1345(a) (12 U.S.C. 4585(a))—
							(I)in paragraph (1),
			 by inserting or after the semicolon at the end;
							(II)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and
							(III)by striking
			 paragraphs (3) and (4); and
							(vi)in
			 section 1371(a)(2) (12 U.S.C. 4631(a)(2)), by striking with any housing
			 goal established under subpart B of part 2 of subtitle A of this title, with
			 section 1336 or 1337 of this title,.
						(C)Repeal of
			 Housing Trust Fund
						(i)RepealThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended by striking sections 1337 and 1338
			 (12 U.S.C. 4567, 4568).
						(ii)Conforming
			 amendmentsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 is
			 amended—
							(I)in section
			 1303(24)(B) (12 U.S.C. 4502(24)(B)), by striking 1338
			 and;
							(II)in section
			 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A))—
								(aa)by
			 striking clause (iii);
								(bb)by
			 striking the dash after which and inserting the text of clause
			 (v) and a period; and
								(cc)by
			 striking clause (v);
								(III)in section 1339(b)—
								(aa)by
			 striking paragraph (1);
								(bb)by
			 striking the dash after consist of and inserting the text of
			 paragraph (2) and a period; and
								(cc)by
			 striking paragraph (2); and
								(IV)in section 1346
			 (12 U.S.C. 4585), by striking subsection (f).
							(2)Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
					
						1369E.Restriction
				on mortgage assets of enterprises
							(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
								(1)upon the
				expiration of the 1-year period that begins upon the enactment of the
				GSE Bailout Elimination and Taxpayer
				Protection Act or thereafter, $700,000,000,000;
								(2)upon the expiration of the 2-year period
				that begins upon the enactment of such Act or thereafter,
				$600,000,000,000;
								(3)upon the expiration of the 3-year period
				that begins upon the enactment of such Act or thereafter,
				$475,000,000,000;
								(4)upon the expiration of the 4-year period
				that begins upon the enactment of such Act or thereafter, $350,000,000,000;
				and
								(5)upon the expiration of the 5-year period
				that begins upon the enactment of such Act or thereafter,
				$250,000,000,000.
								(b)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
							.
				(3)Repeal of
			 increases to conforming loan limits
					(A)Repeal of
			 temporary increases
						(i)Continuing
			 Appropriations Act, 2011Section 146 of the Continuing
			 Appropriations Act, 2011 (Public Law 111–242; 124 Stat. 2615) is hereby
			 repealed.
						(ii)Continuing
			 Appropriations Resolution, 2010Section 167 of the Continuing
			 Appropriations Resolution, 2010 (division B of Public Law 111–68 (as added by
			 section 104 of division B of Public Law 111–88; 123 Stat. 2973)) is hereby
			 repealed.
						(iii)American
			 Recovery and Reinvestment Act of 2009Section 1203 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 225) is
			 hereby repealed.
						(iv)Economic
			 Stimulus Act of 2008Section
			 201 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 619) is
			 hereby repealed.
						(B)Repeal of
			 general limit and permanent high-cost area increaseParagraph (2)
			 of section 302(b) of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1717(b)(2)) and paragraph (2) of section 305(a) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) are each amended to read as
			 such sections were in effect immediately before the enactment of the Housing
			 and Economic Recovery Act of 2008 (Public Law 110–289).
					(C)Repeal of new
			 housing price indexSection
			 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992, as added by section 1124(d) of the Housing and Economic Recovery Act of
			 2008 (Public Law 110–289), is hereby repealed.
					(D)RepealSection 1124 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289) is hereby repealed.
					(E)Establishment of
			 conforming loan limitFor the
			 first year beginning after the date of the enactment of this Act, the
			 limitations governing the maximum original principal obligation of conventional
			 mortgages that may be purchased by the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation, referred to in section
			 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)(2)) and section 305(a)(2) of the Federal Home Loan Mortgage Corporation
			 Act (12 U.S.C. 1454(a)(2)), respectively, shall be considered to be—
						(i)$417,000 for a mortgage secured by a
			 single-family residence,
						(ii)$533,850 for a
			 mortgage secured by a 2-family residence,
						(iii)$645,300 for a
			 mortgage secured by a 3-family residence, and
						(iv)$801,950 for a
			 mortgage secured by a 4-family residence,
						and such
			 limits shall be adjusted effective each January 1 thereafter in accordance with
			 such sections 302(b)(2) and 305(a)(2).(4)Increase in
			 guarantee feesSubpart A of
			 part 2 of subtitle A of Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 is amended by adding after section 1326 (12 U.S.C. 4546)
			 the following new section:
					
						1327.Enterprise
				guarantee fees
							(a)IncreaseSubject to subsection (b), the Director
				shall, by regulation or order, require that each enterprise charge a guarantee
				fee, in connection with any mortgage guaranteed after the expiration of the
				3-year period beginning on the date of the enactment of the
				GSE Bailout Elimination and Taxpayer
				Protection Act, in an amount that the Director determines is
				equivalent to the amount that the enterprise would charge for such a fee if the
				enterprise were held to the same capital standards as private banks or
				financial institutions.
							(b)Option to
				phase-In over 3 yearsThe
				Director may, at the discretion of the Director, by regulation or order,
				provide for compliance with subsection (a) by requiring each enterprise to
				increase the guarantee fee charged by the enterprise incrementally during the
				3-year period specified in subsection (a) in a manner sufficient to comply with
				subsection (a) upon the expiration of the period specified in subsection
				(a).
							(c)Flexibility in
				determination of increaseTo
				determine the amount of the increase under subsection (a), the Director shall
				establish a pricing mechanism as the Director considers appropriate, taking
				into consideration current market conditions and any data collected pursuant to
				section 1601 of the Housing and Economic Recovery Act of 2008 (12 U.S.C.
				4514a).
							(d)Definition of
				guarantee feeFor purposes of
				this section, the term guarantee fee means a fee charged by an
				enterprise in connection with any guarantee, issued by the enterprise, of the
				timely payment of principal and interest on securities, notes, and other
				obligations based on or backed by mortgages on residential real properties.
				Such term includes—
								(1)the guaranty fee
				charged by the Federal National Mortgage Association with respect to
				mortgage-backed securities; and
								(2)the management and
				guarantee fee charged by the Federal Home Loan Mortgage Corporation with
				respect to participation
				certificates.
								.
				(5)Prohibition of
			 reduction in rate of dividends
					(A)Fannie
			 MaeSection 304 of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1719) is amended
			 by adding at the end the following new subsection:
						
							(h)Prohibition of
				reduction in rate of dividends on senior preferred
				stockNotwithstanding any other provision of law, any provision
				of the Senior Preferred Stock Purchase Agreement entered into between the
				Department of the Treasury and the corporation in September 2008 (as such
				Agreement may be amended and restated), or any provision of any certificate in
				connection with such Agreement creating or designating the terms, powers,
				preferences, privileges, limitations, or any other conditions of the Variable
				Liquidation Preference Senior Preferred Stock of the corporation issued
				pursuant to such Agreement, the rate of dividends paid on the Variable
				Liquidation Preference Senior Preferred Stock of the corporation issued
				pursuant to such Agreement shall not be reduced from the rate in effect
				pursuant to such Agreement as of March 1,
				2011.
							.
					(B)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 adding at the end the following new subsection:
						
							(m)Prohibition of
				reduction in rate of dividends on senior preferred
				stockNotwithstanding any other provision of law, any provision
				of the Senior Preferred Stock Purchase Agreement entered into between the
				Department of the Treasury and the Corporation in September 2008 (as such
				Agreement may be amended and restated), or any provision of any certificate in
				connection with such Agreement creating or designating the terms, powers,
				preferences, privileges, limitations, or any other conditions of the Variable
				Liquidation Preference Senior Preferred Stock of the Corporation issued
				pursuant to such Agreement, the rate of dividends paid on the Variable
				Liquidation Preference Senior Preferred Stock of the Corporation issued
				pursuant to such Agreement shall not be reduced from the rate in effect
				pursuant to such Agreement as of March 1,
				2011.
							.
					(b)Revised
			 authorityUpon the expiration
			 of the period referred to in section 3(b), if the Director makes the
			 determination under section 3(a)(1), the following provisions shall take
			 effect:
				(1)Increase in
			 minimum capital requirementSection 1362 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612) is
			 amended—
					(A)in subsection (a),
			 by striking For purposes of this subtitle, the minimum capital level for
			 each enterprise shall be and inserting The minimum capital level
			 established under subsection (g) for each enterprise may not be lower
			 than;
					(B)in subsection
			 (c)—
						(i)by
			 striking subsections (a) and and inserting
			 subsection;
						(ii)by
			 striking regulated entities the first place such term appears
			 and inserting Federal Home Loan Banks;
						(iii)by
			 striking for the enterprises,;
						(iv)by
			 striking , or for both the enterprises and the banks,;
						(v)by
			 striking the level specified in subsection (a) for the enterprises
			 or; and
						(vi)by
			 striking the regulated entities operate and inserting
			 such banks operate;
						(C)in subsection
			 (d)(1)—
						(i)by
			 striking subsections (a) and and inserting
			 subsection; and
						(ii)by
			 striking regulated entity each place such term appears and
			 inserting Federal home loan bank;
						(D)in subsection (e), by striking
			 regulated entity each place such term appears and inserting
			 Federal home loan bank;
					(E)in subsection
			 (f)—
						(i)by
			 striking the amount of core capital maintained by the
			 enterprises,; and
						(ii)by
			 striking regulated entities and inserting banks;
			 and
						(F)by adding at the
			 end the following new subsection:
						
							(g)Establishment of
				revised minimum capital levels
								(1)In
				generalThe Director shall
				cause the enterprises to achieve and maintain adequate capital by establishing
				minimum levels of capital for such the enterprises and by using such other
				methods as the Director deems appropriate.
								(2)AuthorityThe
				Director shall have the authority to establish such minimum level of capital
				for an enterprise in excess of the level specified under subsection (a) as the
				Director, in the Director’s discretion, deems to be necessary or appropriate in
				light of the particular circumstances of the enterprise.
								(h)Failure To
				maintain revised minimum capital levels
								(1)Unsafe and
				unsound practice or conditionFailure of a enterprise to maintain capital
				at or above its minimum level as established pursuant to subsection (g) of this
				section may be deemed by the Director, in his discretion, to constitute an
				unsafe and unsound practice or condition within the meaning of this
				title.
								(2)Directive to
				achieve capital level
									(A)AuthorityIn addition to, or in lieu of, any other
				action authorized by law, including paragraph (1), the Director may issue a
				directive to an enterprise that fails to maintain capital at or above its
				required level as established pursuant to subsection (g) of this
				section.
									(B)PlanSuch
				directive may require the enterprise to submit and adhere to a plan acceptable
				to the Director describing the means and timing by which the enterprise shall
				achieve its required capital level.
									(C)EnforcementAny
				such directive issued pursuant to this paragraph, including plans submitted
				pursuant thereto, shall be enforceable under the provisions of subtitle C of
				this title to the same extent as an effective and outstanding order issued
				pursuant to subtitle C of this title which has become final.
									(3)Adherence to
				plan
									(A)ConsiderationThe Director may consider such enterprise’s
				progress in adhering to any plan required under this subsection whenever such
				enterprise seeks the requisite approval of the Director for any proposal which
				would divert earnings, diminish capital, or otherwise impede such enterprise’s
				progress in achieving its minimum capital level.
									(B)DenialThe
				Director may deny such approval where it determines that such proposal would
				adversely affect the ability of the enterprise to comply with such
				plan.
									.
					(2)Requirement of
			 minimum downpayment for mortgages purchased
					(A)Fannie
			 maeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
						
							(7)Notwithstanding any other provision of this
				Act, the corporation may not newly purchase any mortgage unless the mortgagor
				has paid, in cash or its equivalent on account of the property securing
				repayment such mortgage, in accordance with regulations issued by the Director
				of the Federal Housing Finance Agency, not less than—
								(A)for any mortgage purchased during the
				12-month period beginning upon the expiration of the period referred to in
				section 3(b) of the GSE Bailout Elimination
				and Taxpayer Protection Act, 5 percent of the appraised value of
				the property;
								(B)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (A) of this paragraph, 7.5 percent of the appraised value of
				the property; and
								(C)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (B) of this paragraph, 10 percent of the appraised value of
				the
				property.
								.
					(B)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
						
							(6)Notwithstanding any other provision of this
				Act, the Corporation may not newly purchase any mortgage unless the mortgagor
				has paid, in cash or its equivalent on account of the property securing
				repayment such mortgage, in accordance with regulations issued by the Director
				of the Federal Housing Finance Agency, not less than—
								(A)for any mortgage purchased during the
				12-month period beginning upon the expiration of the period referred to in
				section 3(b) of the GSE Bailout Elimination
				and Taxpayer Protection Act, 5 percent of the appraised value of
				the property;
								(B)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (A) of this paragraph, 7.5 percent of the appraised value of
				the property; and
								(C)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (B) of this paragraph, 10 percent of the appraised value of
				the
				property.
								.
					(3)Requirement to
			 pay State and local taxes
					(A)Fannie
			 maeParagraph (2) of section
			 309(c) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1723a(c)(2)) is amended—
						(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
						(ii)by
			 striking except that any and inserting and
			 any.
						(B)Freddie
			 macSection 303(e) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is
			 amended—
						(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
						(ii)by
			 striking except that any and inserting and
			 any.
						(4)Repeals relating
			 to registration of securities
					(A)Fannie
			 Mae
						(i)Mortgage-backed
			 securitiesSection 304(d) of
			 the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is
			 amended by striking the fourth sentence.
						(ii)Subordinate
			 obligationsSection 304(e) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth
			 sentence.
						(B)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 striking subsection (g).
					5.Required wind
			 down of operations and dissolution of enterprise
			(a)ApplicabilityThis section shall apply to an enterprise
			 upon the expiration of the 3-year period that begins upon the expiration of the
			 period referred to in section 3(b).
			(b)Repeal of
			 charterUpon the
			 applicability of this section to an enterprise, the charter for the enterprise
			 is repealed and the enterprise shall have no authority to conduct new business
			 under such charter, except that the provisions of such charter in effect
			 immediately before such repeal shall continue to apply with respect to the
			 rights and obligations of any holders of outstanding debt obligations and
			 mortgage-backed securities of the enterprise.
			(c)Wind
			 downUpon the applicability
			 of this section to an enterprise, the Director and the Secretary of the
			 Treasury shall jointly take such action, and may prescribe such regulations and
			 procedures, as may be necessary to wind down the operations of an enterprise as
			 an entity chartered by the United States Government over the duration of the
			 10-year period beginning upon the applicability of this section to the
			 enterprise (pursuant to subsection (a)) in an orderly manner consistent with
			 this Act and the ongoing obligations of the enterprise.
			(d)Division of
			 assets and liabilities; authority To establish holding corporation and
			 dissolution trust fundThe action and procedures required under
			 subsection (c)—
				(1)shall include the
			 establishment and execution of plans to provide for an equitable division and
			 distribution of assets and liabilities of the enterprise, including any
			 liability of the enterprise to the United States Government or a Federal
			 reserve bank that may continue after the end of the period described in
			 subsection (c); and
				(2)may provide for establishment of—
					(A)a holding
			 corporation organized under the laws of any State of the United States or the
			 District of Columbia for the purposes of the reorganization and restructuring
			 of the enterprise; and
					(B)one or more trusts
			 to which to transfer—
						(i)remaining debt
			 obligations of the enterprise, for the benefit of holders of such remaining
			 obligations; or
						(ii)remaining
			 mortgages held for the purpose of backing mortgage-backed securities, for the
			 benefit of holders of such remaining securities.
						
